Pfeifer, J.,
dissenting. We have all heard the quip about the town so small that “Welcome” and “Thanks for Visiting” are contained on the same road sign. Linndale, Ohio, adds another line: “You’re Under Arrest.”
Linndale has a population somewhere under two hundred. In 1993, according to the state, Linndale police officers issued five thousand traffic citations along the less than half-mile stretch of 1-71 that runs through the municipality. If the State Highway Patrol issued tickets at the same per capita rate, it would hand out thirty-three million citations a year. That would be over a thirty-five hundred percent increase over what the patrol did in 1998.' This case is not about the sanctity of self-determination. It is about whether a tiny town can use an interstate highway as its personal ATM.
The Home-Rule provision of the Ohio Constitution was meant to protect the ability of local authorities to regulate matters of purely local concern. The power *56of local self-government granted by the Constitution relates to the government and administration of internal affairs. In enacting R.C. 4549.17, the state is not trying to tell Linndale how many traffic lights it should have, how to enforce its jaywalking laws, or how many police officers to hire. The state is only trying to run the interstate highway system in an efficient manner. R.C. 4549.17 affects the enforcement of state-imposed speed limits on interstate highways and addresses the potentially dangerous situation of concentrated enforcement of speed limits.
Moreover, the statute is a general law that, as an exercise of the police power, prevails over any conflicting municipal ordinance. The whole idea behind an interstate highway system is its inter-connectedness. What happens in certain stretches of highway can affect the traffic flow of the entire system. Not every stretch of highway in the system has the same speed limit. Certain areas, certain grades, and certain traffic densities require certain attention. Because every regulation does not apply to every mile of roadway equally does not mean that each regulation is not a part of a uniform statewide regulation.
In view of the comprehensive scheme of regulation established by the General Assembly to promote safe travel on the interstate highway system, I would find R.C. 4549.17 not violative of home rule, and therefore constitutional.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.